DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 2/3/22.  Claim(s) 1, 8, 16, and 19 has/have been amended and applicant states support can be found at instant specification Fig. 6 and [0054, 0056]. Therefore, Claims 1-2 and 4-20 is/are pending and have been addressed below.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 2/3/22, with respect to rejections under 35 USC 112 for claim(s) 19-20 have been fully considered and are persuasive.  The Examiner respectfully withdraws rejections under 35 USC 112 for claim(s) 19-20.

Applicant’s arguments, see applicant’s remarks, filed 2/3/22, with respect to rejections under 35 USC 103 for claim(s) 1-2 and 4-20 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-2, 4-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2014/006745 A1) in view of Survey Monkey published 5/23/2019 (reference U on the Notice of References Cited), Hale (US 2018/0234381 A1), and Wells et al (US 2018/0096111 A1).

Regarding claim 1 and 8 (currently amended), Zhang teaches a method for displaying calendar information in a calendar view of a calendar application for a calendar associated with a user and depicting a plurality of events and a time slot associated with each of the plurality of events, the method comprising {the system comprising: a processor; and memory including instructions which when executed by the processor, causes the processor to: - claim 1} [see at least [0043] for application server 116, users (106, 110, 114), where the application server maintains calendar information for the users individually and on shared projects]:
display a user interface including the calendar view with a calendar event on a display device [see at least Fig. 5A and [0075] the system can display a calendar with events; [0042] system 116 presents calendar to user via user device 104];
Original limitation: receiving, at the calendar application, poll information associated with a poll event, the poll information identifying a period of time corresponding to when the poll event is open for receiving responses and further indicating that a response to the poll event has not been received;
Zhang teaches: receiving, at the calendar application, calendar information associated with a calendar event, the calendar information identifying a period of time corresponding to when the calendar event is within itinerary [see at least [0002] a calendar system that automatically updates a user's schedule; [0008-0009] for a scheduled activity (calendar event) that includes time range and activity related information including at least documents and itinerary-related information; [0094] send and/or receive contextual information, activity information, tasks, scheduled activities, user preferences, and/or user-profile information related to a user];
selecting a time slot in the calendar view of the user, wherein the selected time slot is within the period of time corresponding to when the calendar event is open [see at least [0008-0009] for a scheduled activity (calendar event) that includes time range and activity related information including at least documents and itinerary-related information; [0020, 0058] adjust/reschedule a calendar event based on a user missing the calendar event; [0042] the adjusting/updating can be dynamic and done in real-time and the changes presented to the user; [0044] if the adjusted calendar event or other calendar events need to be changed due to adjusting at least one of the events that need to be changed will be changed; [0061] adjusted event data can be adjusted based on when similar activities are completed],
inserting a first graphical element for the calendar event to be displayed in the calendar view at the selected time slot, wherein the inserted first graphical element in the calendar view [see at least [0020, 0058] the adjusted/rescheduled calendar event based on missing the calendar event; [0080] calendar view with the adjusted/rescheduled event shown in modified time slot].

Zhang teaches calendar event data but doesn’t/don’t explicitly teach a poll, poll event, or poll information however Survey Monkey discloses poll information [see at least [pg. 1 Using a Collector and How to Collect Responses Email bullet, pg 2 item 5 Set limits] for poll information];
a poll [see at least [pg 6 Preview & Send Your Survey] a survey (poll) ];
receiving poll information associated with a poll event, the poll information identifying a period of time corresponding to when the poll event is open for receiving responses and further indicating that a response to the poll event has not been received {determine that a response from a user has not been provided to a poll event – claim 1} [see at least [pg. 1 Using a Collector and How to Collect Responses Email bullet, pg 2 item 5 Set limits] for who has finished poll and poll closing date];
a second graphical element to be displayed for receiving a response to the poll event;
the second graphical user element to be displayed for receiving the response to the poll event; and
in response to receiving the response to the poll event, update data of the poll event by incorporating the received response [for the limitations above, see at least [pg 23-24] display of a poll (second graphical element shown on pg 24) to receive responses to the poll; [pg 16 Opening a Collector, pg 17 Editing Your Survey Closed Message] the poll will either be a) open and display the poll for receiving responses (second graphical element) or b) closed and displayed the poll is closed such as customize the closed message; [pg 7 - first para and Question Summaries] during the collection process, track who responded to poll such as individual responses and a group summary of responses (in response to receiving the poll data from the second graphical user element {during collect process}, update data on poll with received poll data from the second graphical user element) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with Survey Monkey to include the limitation(s) above as disclosed by Survey Monkey.  Doing so would further define Zhang’s calendar event (see at least [0008-0009] ) and improve how Zhang can modify the missed event (see at least [0058] ) by incorporating specific time range and/or activity related data (see at least [0008-0009] ) such as closing date [see at least Survey Monkey [pg. 1 Using a Collector and How to Collect Responses Email bullet, pg 2 item 5 Set limits] ].
Furthermore, all of the claimed elements were known in the prior arts of Zhang and Survey Monkey and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Zhang in view of Survey Monkey teaches a poll and a poll (calendar) event but doesn’t/don’t explicitly teach displaying a poll in the calendar view however Hale discloses
display a user interface including the calendar view with a poll [see at least Fig. 13 and [0020, 0046-0047] “FIG. 13 is a user device display of a calendar view” where calendar events have an option to display event data including user-contributed content such as “forms, surveys or polls, or the like”];
a thumbnail for the poll event in the calendar view, wherein the thumbnail, when invoked by a user input in the calendar view, causes a full size depiction of the thumbnail to be displayed;
receive a user selection from the displayed user interface indicating that the thumbnail for the poll event has been selected;
cause the full size depiction of the thumbnail to be displayed [for the limitations above, see at least Fig. 13 and [0020, 0046-0047] where calendar events have an option to display event data including user-contributed content such as “forms, surveys or polls, or the like” and where the event data is displayed as a thumbnail (where the open or closed poll of Survey Monkey is sized as a thumbnail {first graphical element} ); Fig. 14 and [0048] user-contributed content thumbnail can be selected to display a full size view of the content (second graphical user element is the full sized open poll of Survey Monkey for receiving a response to the poll event) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Survey Monkey with Hale to include the limitation(s) above as disclosed by Hale.  Doing so would further define Zhang in view of Survey Monkey’s survey that is a calendar event (see at least Hale [0008-0009] ) to include the “forms, surveys or polls, or the like” and “such a sharing operation may provide for seamless content distribution amongst interested parties” [see at least Hale Fig. 13 and [0046-0047] ].
Furthermore, all of the claimed elements were known in the prior arts of Zhang in view of Survey Monkey and Hale and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Zhang in view of Survey Monkey and Hale teaches a poll, a poll (calendar) event, and displaying a poll in the calendar view but doesn’t/don’t explicitly teach however Wells a) teaches the poll is the calendar event which can be displayed and b) discloses
receiving, at the calendar application, poll information associated with a poll event, the poll information identifying the poll event data and further indicating the poll event data [see at least abstract and [0042, 0044-0045] calendar with a plurality of activities of a protocol including questionnaires (polls), etc., which may be presented on particular days or at particular times; [0011, 0038] questionnaire (poll) data further defined].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Survey Monkey and Hale with Wells to include the limitation(s) above as disclosed by Wells.  Doing so would further define Zhang in view of Survey Monkey and Hale’s survey that is a calendar event (see at least Hale [0008-0010] ) to include an automatically populated event data and automatically updating of event.
Furthermore, all of the claimed elements were known in the prior arts of a) Zhang in view of Survey Monkey and Hale and b) Wells and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 2 and 12, modified Zhang teaches the method of claim 8 as well as poll event,
and Zhang teaches further comprising:
determining that the time slot associated with the calendar event corresponds to a time slot associated with an existing event; and
altering a graphical element associated with the existing event based on the calendar event information [for the limitations above, see at least [0008-0009] for a scheduled activity (calendar event) that includes time range and activity related information including at least documents and itinerary-related information; [0010] a scheduled (existing) event can be new, unmodified, modified without time change, or modified with time change “the system can generate the schedule modification by deriving a new scheduled activity for the user, rescheduling an existing scheduled activity”; [0042] the adjusting/updating of a scheduled event can be dynamic and done in real-time and the changes presented to the user; Fig. 5B and [0044, 0080] if there is a detection that the adjusted (rescheduled) calendar event and other calendar events cause an overlap of events, at least one of the events (the adjusted calendar event or other calendar events) that need to be changed will be changed].

Regarding claim 4, 11, and 14, modified Zhang teaches the system of claim 1, further comprising instructions which when executed by the processor, cause the processor to: 
and Zhang teaches remove the first graphical element for the poll event from the calendar view [see at least [0058, 0089] for remove the event from the calendar].

Modified Zhang doesn’t/don’t explicitly but Survey Monkey discloses or cause poll results information for the poll event to be displayed, the poll results information including the response [see at least [pg 7 first paragraph, Question Summaries, and Individual Responses] view and analyze the poll results including a summary view of the questions and individual responses to questions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Zhang in view of with Survey Monkey to include the limitation(s) above as disclosed by Survey Monkey.  Doing so would further define modified Zhang’s calendar event (see at least Zhang [0008-0009] ) and improve how modified Zhang can modify the missed event (see at least Zhang [0058] ) by incorporating specific time range and/or activity related data (see at least Zhang [0008-0009] ) such as closing date [see at least Survey Monkey [pg. 1 first sentence and 4 Review the collector options, pg 2 item 5 Set limits] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Zhang and Survey Monkey and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 5 and 10, modified Zhang teaches the method of claim 8 as well as the poll event and a user that has not provided a response to the poll event (determine that a response from a user has not been provided to a poll event – claim 1), further comprising:
identifying an organizational unit to which a plurality of users belong based on an existence of an assignment between a calendar event and the organizational unit; and
identifying a user belonging to the organizational unit, wherein the identified user includes a user that has missed a meeting [see at least the following for the limitations above [0036, 0039] for monitoring a project and identify when project data (such as a calendar event) is assigned to multiple users of an organization and thus assigned to the organization; [0038, 0039] determine the actions of a single or multiple users of the organization; [0058] where the actions include a user of users has missed a meeting].

Regarding claim 6, modified Zhang teaches the system of claim 5 as well as poll event.

Zhang teaches wherein a plurality of calendar events are assigned to the organizational unit, a plurality of users are assigned to the organizational unit [0036, 0039] a) monitoring a project and identify when project data (such as a calendar event) is assigned to multiple users of an organization and thus assigned to the organization and b) keep track of plurality of task or activities (calendar events) from the organization].

Modified Zhang doesn’t/don’t explicitly but Survey Monkey discloses wherein a plurality of poll events are assigned to the organizational unit, and a plurality of organizational units are assigned to the poll event [see at least [pg 9 first paragraph, pg 10 Add Recipients] for sending surveys to user(s) where the recipients of the surveys are individuals, a group, or groups (“email address or contact group” and “group aliases or Listservs” such as organizations), thus one or more surveys can be sent to one or more groups (organizations) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Zhang in view of with Survey Monkey to include the limitation(s) above as disclosed by Survey Monkey.  Doing so would further define modified Zhang’s calendar event (see at least Zhang [0008-0009] ) and improve how modified Zhang can modify the missed event (see at least Zhang [0058] ) by incorporating specific time range and/or activity related data (see at least Zhang [0008-0009] ) such as closing date [see at least Survey Monkey [pg. 1 first sentence and 4 Review the collector options, pg 2 item 5 Set limits] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Zhang and Survey Monkey and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention..

Regarding claim 7 and 9, modified Zhang teaches the system of claim 1, further comprising instructions which when executed by the processor, cause the processor to: .

Modified Zhang doesn’t/don’t explicitly but Survey Monkey discloses further comprising:
causing the first graphical element for the poll event to be displayed when the poll event is open; and
causing a third graphical element for the poll event to be displayed when the poll event is closed [for the limitations above, see at least [pg 16 Opening a Collector, pg 17 Editing Your Survey Closed Message] the poll will either be a) open and display the poll for receiving responses (second graphical element) or b) closed and displayed the poll is closed such as customize the closed message (third graphical element) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Zhang in view of with Survey Monkey to include the limitation(s) above as disclosed by Survey Monkey.  Doing so would further define modified Zhang’s calendar event (see at least Zhang [0008-0009] ) and improve how modified Zhang can modify the missed event (see at least Zhang [0058] ) by incorporating specific time range and/or activity related data (see at least Zhang [0008-0009] ) such as closing date [see at least Survey Monkey [pg. 1 first sentence and 4 Review the collector options, pg 2 item 5 Set limits] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Zhang and Survey Monkey and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention..

Regarding claim 15, modified Zhang teaches the method of claim 14, as well as the poll event
and Zhang teaches further comprising:
determining that the time slot based on the calendar event corresponds to a time slot for an existing event; and
causing the first graphical element and a fourth graphical element for an existing event to be displayed simultaneously at the time slot in the calendar view [for the limitations above, see at least Fig. 5B and [0080] for an optimized schedule (thus including the adjusted/rescheduled calendar event) as displayed in Fig. 5B may determine that some events will have corresponding times (as noted between 1 PM and 3 PM) and those corresponding events are displayed events simultaneously].

Regarding claim(s) 16, the claim(s) recite(s) some analogous limitations to claim(s) 1 and 8 above and is/are therefore rejected on the same premise.

Claim 16 has additional elements not taught in the claims above.
Zhang teaches receive an indication that a calendar event has been created [see at least [0010] “the system can generate the schedule modification by deriving a new scheduled activity for the user”];
determine one or more users that have not provided actions necessary for a calendar event;
insert a first graphical element for the calendar event in the calendar view of the one or more users, wherein the inserted first graphical element in the calendar view [see at least [0020, 0058] the adjusted/rescheduled calendar event based on missing the calendar event; Fig. 5B and [0080] calendar view with the adjusted/rescheduled event shown in modified time slot].

Zhang teaches calendar event data but doesn’t/don’t explicitly teach poll event however Survey Monkey discloses a poll event has been created;
receive a plurality of responses for the poll event;
based on the plurality of received responses for the poll event, determine one or more users that have provided a response;
one or more users that have not provided a response [see at least the following for the limitations above [pg 3 Create a Survey, pg 6 Preview & Send Your Survey] create a survey and send the survey out; [pg. 1 Using a Collector and How to Collect Responses Email bullet] for system determines (via receiving data) who did and who did not responded to survey, and notifies user who tracks poll].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of with Survey Monkey to include the limitation(s) above as disclosed by Survey Monkey.  Doing so would further define Zhang’s calendar event (see at least [0008-0009] ) and improve how Zhang can modify the missed event (see at least [0058] ) by incorporating specific time range and/or activity related data (see at least [0008-0009] ) such as closing date [see at least Survey Monkey [pg. 1 first sentence and 4 Review the collector options, pg 2 item 5 Set limits] ].
Furthermore, all of the claimed elements were known in the prior arts of Zhang and Survey Monkey and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 17, modified Zhang teaches the computer-readable storage medium of claim 16 as well as poll event,
and Zhang teaches, wherein the instructions cause the processor to determine a time slot based on one or more properties of the calendar event [see at least [0008-0009] for a scheduled activity (calendar event) that includes time range and activity related information including at least documents and itinerary-related information; [0020, 0058] adjust/reschedule a calendar event based on a user missing the calendar event; [0042] the adjusting/updating can be dynamic and done in real-time and the changes presented to the user; [0044] if the adjusted calendar event or other calendar events need to be changed due to adjusting at least one of the events that need to be changed will be changed; [0061] adjusted event data can be adjusted based on when similar activities are completed].

Regarding claim 18, modified Zhang teaches the computer-readable storage medium of claim 17.
Modified Zhang teaches calendar event data but doesn’t/don’t explicitly teach poll close time however Survey Monkey discloses wherein the one or more properties include a poll close time [see at least [pg 2 item 5 Set limits] for cut-off date].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Zhang in view of with Survey Monkey to include the limitation(s) above as disclosed by Survey Monkey.  Doing so would further define modified Zhang’s calendar event (see at least Zhang [0008-0009] ) and improve how modified Zhang can modify the missed event (see at least Zhang [0058] ) by incorporating specific time range and/or activity related data (see at least Zhang [0008-0009] ) such as closing date [see at least Survey Monkey [pg. 1 first sentence and 4 Review the collector options, pg 2 item 5 Set limits] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Zhang and Survey Monkey and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 19 (currently amended), modified Zhang teaches the computer-readable storage medium of claim 16, wherein the instructions cause the processor to: as well as 
receiving an indication that the first graphical element for the poll event has been selected (receive a user selection from the displayed user interface indicating that the first graphical element for the poll event has been selected); 
cause the second graphical element to be displayed that solicits a response (cause the second graphical user element to be displayed for receiving the response to the poll event); and
in response to receiving the response to the poll event (receiving the response).

Modified Zhang doesn’t/don’t explicitly but Survey Monkey discloses
cause a second graphical element to be displayed that solicits a response from the one or more users; and
receiving the response [for the limitations above, see at least [pg 23-24] display of a poll (second graphical element shown on pg 24) to receive responses to the poll; [pg 16 Opening a Collector, pg 17 Editing Your Survey Closed Message] the poll will either be a) open and display the poll for receiving responses (second graphical element) or b) closed and displayed the poll is closed such as customize the closed message; [pg 7 - first para and Question Summaries] during the collection process, track who responded to poll such as individual responses and a group summary of responses (thus receive {collect process} responses) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Zhang in view of with Survey Monkey to include the limitation(s) above as disclosed by Survey Monkey.  Doing so would further define modified Zhang’s calendar event (see at least Zhang [0008-0009] ) and improve how modified Zhang can modify the missed event (see at least Zhang [0058] ) by incorporating specific time range and/or activity related data (see at least Zhang [0008-0009] ) such as closing date [see at least Survey Monkey [pg. 1 first sentence and 4 Review the collector options, pg 2 item 5 Set limits] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Zhang and Survey Monkey and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.


Regarding claim(s) 20, the claim(s) recite(s) analogous limitations to claim(s) 4, 11, and 14 above and is/are therefore rejected on the same premise.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Survey Monkey, Hale, and Wells as applied to claim(s) 12 above and further in view of Blair et al. (US 2007/0265903 A1).

Regarding claim 13, modified Zhang teaches the method of claim 12, wherein the altered graphical element associated with the existing event as well as the poll event.

Zhang teaches wherein the altered graphical element associated with the existing event indicates a change to the meeting [see at least [0042] the adjusting/updating of a scheduled event can be dynamic and done in real-time and the changes presented to the user; Fig. 5B and [0044, 0080] if there is a detection that the adjusted (rescheduled) calendar event and other calendar events cause an overlap of events, at least one of the events (the adjusted calendar event or other calendar events) that need to be changed will be changed as noted with the PARC Forum (in Fig. 5B) that id bold to indicate a change].

Zhang teaches wherein the altered graphical element associated with the existing event indicates a change to the meeting [see at least [0042] the adjusting/updating of a scheduled event can be dynamic and done in real-time and the changes presented to the user; Fig. 5B and [0044, 0080] if there is a detection that the adjusted (rescheduled) calendar event and other calendar events cause an overlap of events, at least one of the events (the adjusted calendar event or other calendar events) that need to be changed will be changed].
Modified Zhang doesn’t/don’t explicitly teach but Blair discloses altered meeting indicates one meeting includes another meeting [see at least [0046, 0075, 0077] a change to a meeting of meetings such as merge meetings together that are overlapping or temporally adjacent to one another, where the merged meeting indicates in includes another meeting such as various separate agendas of the component meetings, and where a meeting update notification is sent to participants].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Zhang with Blair to include the limitation(s) above as disclosed by Blair.  Doing so would further define modified Zhang’s (see Zhang [0039, 0043] ) meeting management for projects by providing a method to merge meetings and allows users to get together who often are not able to due to their availability [0004, 0046] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Zhang and Blair and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624